DETAILED ACTION

Status of Claims
Amendment filed July 6, 2021 is acknowledged.   
Claims 5, 7, 8, 10, and 15 have been cancelled by the applicant.
Claims 1-4, 6, 9, 11-14, and 16-23 are pending. 
Claims 1, 11, and 17 have been amended.    
Claims 1-4, 6, 9, 11-14, and 16-23 are examined below.
Claims 1-4, 6, 9, 11-14, and 16-23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive. 
Applicant argues:
Even assuming arguendo that the elements of the Fujii reference may be equated with the elements of the claimed invention as argued in the Office Action, the Fujii reference fails to disclose that the first plurality of metal pads are formed in a same direction as the second plurality of metal pads (as illustrated in Fig. 9, the metal pads 1016 are perpendicular to the metal pads 1026), and the first plurality of metal pads are arranged at positions that block intervals between each of the second plurality of metal pads. Furthermore, in Fig. 7 shows a square, the claims have been amended to clarify the rectangular shape is longer than it is wide, and therefore, does not have four equal sides. Additionally, Fig. 8b teaches away from the claims, as the Fujii reference employs the configuration of Fig. 7 in order to avoid the misalignment illustrated in Fig. 8b. 

However, the claim language only states “the rectangular shape is longer than it is wide, wherein the first plurality of metal pads are formed in a same direction as the second plurality of metal pads.”  Figure 9 of Fujii shows that both pads 1016 and 1026 extend, at least to some extent, in the x direction and the y direction.  Thus, the first plurality of pads are formed in the same direction as the second plurality of metal pads.  Thus, applicant’s argument is not persuasive.

Information Disclosure Statement
The information disclosure statement filed July 2, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9, 11, 16-17, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (US 9,799,587; hereinafter “Fujii”).

Regarding claim 1, Fujii teaches an imaging device, comprising:
a first substrate (Fig. 15: 1201) including a plurality of photodiodes and transistors;
a first wiring layer (1212) including a first plurality of metal pads (1215);
a second wiring layer (1222) including a second plurality of metal pads (1225); and
a second substrate including a logic circuit (column 21, lines 15-22),
wherein the first substrate, the first wiring layer, the second wiring layer, and the second substrate are stacked on each other in this order from a first side (Figure 15),
wherein the first plurality of metal pads and the second plurality of metal pads are linearly formed independent of each other in a rectangular shape (Figure 9; Figure 9 depicts a seventh embodiment of the invention, which is usable in the tenth embodiment of the invention 
wherein each of the first plurality of metal pads overlaps and is directly connected to respective ones of the second plurality of metal pads on a portion of surfaces (Figure 9), and
wherein a first metal pad of the second plurality of metal pads is electrically connected to a part of the second substrate (1022).

Regarding claim 6, Fujii teaches at least a portion of the first plurality of metal pads is electrically connected with each other (1012).

Regarding claim 9, Fujii teaches at least a portion of the first plurality of metal pads is electrically connected with each other via wiring formed in a layer different from the first wiring layer and the second wiring layer (1012).

Regarding claim 11, Fujii teaches an imaging device manufacturing method, comprising:
forming a first substrate (1201) including a plurality of photodiodes and transistors;
forming a first wiring layer (1212) including a first plurality of metal pads (1215);
forming a second wiring layer (1222) including a second plurality of metal pads (1225); and
forming a second substrate including a logic circuit (column 21, lines 15-22),

wherein the first plurality of metal pads and the second plurality of metal pads are linearly formed independent of each other in a rectangular shape (Figure 9; Figure 9 depicts a seventh embodiment of the invention, which is usable in the tenth embodiment of the invention — shown in Figure 15 — as described in column 20, line 64 – column 21, line 8), wherein the rectangular shape is longer than it is wide, wherein the plurality of metal pads are formed in a same direction as the second plurality of metal pads, and wherein the first plurality of metal pads are arranged at positions that block intervals between each of the second plurality of metal pads (Figure 9), 
wherein each of the first plurality of metal pads overlaps and is directly connected to respective ones of the second plurality of metal pads on a portion of surfaces (Figures 9 and 15), and
wherein a first metal pad of the second plurality of metal pads is electrically connected to a part of the second substrate (1022).

Regarding claim 16, Fujii teaches at least a portion of the first plurality of metal pads is electrically connected with each other (1012).

Regarding claim 17, Fujii teaches an electronic instrument equipped with an imaging device, comprising:
a first substrate (1201) including a plurality of photodiodes and transistors;
a first wiring layer (1212) including a first plurality of metal pads (1215);

a second substrate including a logic circuit (column 21, lines 15-22),
wherein the first substrate, the first wiring layer, the second wiring layer, and the second substrate are stacked on each other in this order from a first side (Figure 15),
wherein the first plurality of metal pads and the second plurality of metal pads are linearly formed independent of each other in a rectangular shape (Figure 9; Figure 9 depicts a seventh embodiment of the invention, which is usable in the tenth embodiment of the invention — shown in Figure 15 — as described in column 20, line 64 – column 21, line 8), wherein the rectangular shape is longer than it is wide, wherein the first plurality of metal pads are formed in a same direction as the second plurality of metal pads, and wherein the first plurality of metal pads are arranged at positions that block intervals between each of the second plurality of metal pads (Figure 9), 
wherein each of the first plurality of metal pads overlaps and is directly connected to respective ones of the second plurality of metal pads on a portion of surfaces (Figures 9 and 15), and
wherein a first metal pad of the second plurality of metal pads is electrically connected to a part of the second substrate (1022).

Regarding claim 21, Fujii teaches at least a portion of the first plurality of metal pads are electrically connected with each other via wiring formed in a layer different from the first wiring layer and the second wiring layer (wiring in layers 1213 and 1214).

Regarding claim 22, Fujii teaches at least a portion of the first plurality of metal pads are electrically connected with each other (wiring in layers 1213 and 1214). 

Regarding claim 23, Fujii teaches at least a portion of the first plurality of metal pads are electrically connected with each other via wiring formed in a layer different from the first wiring layer and the second wiring layer (wiring in layers 1213 and 1214).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 2-4, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii as applied to claims 1, 11, and 17 above (respectively), and further in view of Henmi of record (US 7,498,663).

Regarding claim 2, Fujii teaches the imaging device according to claim 1, but does not explicitly teach the first metal pad is connected to a fixed potential.  
However, Henmi teaches an analogous device in which a shielding layer (9) is floating, but is preferably fixed to either ground or some other power supply because the effects of shielding are thus more effective (column 8, lines 53-61).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to fix the potential of the metal pad in order to better shield the devices from one another.

Regarding claim 3, Fujii in view of Henmi teaches the fixed potential is provided from the part of the second substrate (Henmi: column 8, line 62 – column 9, line 9).

Regarding claim 4, Fujii in view of Henmi teaches the part of the second substrate includes a circuit which provides the fixed potential (Henmi: column 8, line 62 – column 9, line 9).

Regarding claim 12
However, Henmi teaches an analogous device in which a shielding layer (9) is floating, but is preferably fixed to either ground or some other power supply because the effects of shielding are thus more effective (column 8, lines 53-61).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to fix the potential of the metal pad in order to better shield the devices from one another.

Regarding claim 13, Fujii in view of Henmi teaches the fixed potential is provided from the part of the second substrate (Henmi: column 8, line 62 – column 9, line 9).

Regarding claim 14, Fujii in view of Henmi teaches the part of the second substrate includes a circuit which provides the fixed potential (Henmi: column 8, line 62 – column 9, line 9).

Regarding claim 18, Fujii teaches the imaging device according to claim 17, but does not explicitly teach the first metal pad is connected to a fixed potential.  
However, Henmi teaches an analogous device in which a shielding layer (9) is floating, but is preferably fixed to either ground or some other power supply because the effects of shielding are thus more effective (column 8, lines 53-61).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to fix the potential of the metal pad in order to better shield the devices from one another.

Regarding claim 19, Fujii in view of Henmi teaches the fixed potential is provided from the part of the second substrate (Henmi: column 8, line 62 – column 9, line 9).

Regarding claim 20, Fujii in view of Henmi teaches the part of the second substrate includes a circuit which provides the fixed potential (Henmi: column 8, line 62 – column 9, line 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026.  The examiner can normally be reached on M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        


/PHAT X CAO/Primary Examiner, Art Unit 2817